Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-10:  The closest prior art being Davidson et al ‘554 and Chan et al ‘710 did not teach or suggest a system configured to produce a man-made cloud as claimed by the applicant, specifically a system wherein the fanning subsystem is further configured to transport the aerosol from the fanning subsystem into an air tube, the air tube having a first end and a second end, wherein the first end is arranged at or near the fanning subsystem, wherein the air tube is configured to transport the aerosol from the first end through the air tube to the second end, wherein the second end is disposed into the troposphere by coupling the second end to the airborne vessel while the airborne vessel is flying, wherein the aerosol, upon exiting the air tube at the-2-MacDougall - 17/340,453 Attorney Docket No.: 02RR-088006second end, produces the man-made cloud such that precipitation from the man-made cloud is delivered downwind, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 11-19:  The closest prior art being Davidson et al ‘554 and Chan et al ‘710 did not teach or suggest a method to produce a man-made cloud as claimed by the applicant, specifically a method comprising the steps of transporting the aerosol from the fanning subsystem into an air tube, the air tube having a first end and a second end, wherein the first end is arranged at or near the fanning subsystem, wherein the second end is disposed into the troposphere by coupling the second end to an airborne vessel while the airborne vessel is flying; transporting, by the air tube, the aerosol from the first end through the air tube to the second end; and producing the man-made cloud, by the aerosol exiting the air tube at the second end of the air tube, such that precipitation from the man-made cloud is delivered downwind, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 20:  The closest prior art being Davidson et al ‘554 and Chan et al ‘710 did not teach or suggest a system configured to produce a man-made cloud as claimed by the applicant, specifically a system wherein the fanning subsystem is further configured to transport the aerosol from the fanning subsystem into an air tube, the air tube having a first end and a second end, wherein the first end is arranged at or near the fanning subsystem, wherein the air tube is configured to transport the aerosol from the first end through the air tube to the second end, wherein the second end is disposed into the troposphere by coupling the second end to the airborne vessel while the airborne vessel is flying, wherein the aerosol, upon exiting the air tube at the second end, produces the man-made cloud such that precipitation from the man-made cloud is delivered downwind, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752